Exhibit 10.13

EMPLOYMENT AGREEMENT

        THIS AGREEMENT is made as of January 24, 2001 by and between CHART
INDUSTRIES, INC., a Delaware corporation ("Company"), and JAMES R. SADOWSKI
("Executive").

WITNESSETH:

        WHEREAS, Executive has been an Officer of the Company and has valuable
knowledge and experience pertaining to the business of the Company, and the
parties desire to arrange for the continuation of his services to the Company;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is hereby agreed as follows:

        1.    Previous Employment Agreement. This Agreement supersedes and
replaces that certain Employment Agreement, dated November 30, 1995, between the
Company and Executive.

        2.    Employment. Commencing as of the date hereof and continuing
through January 10, 2006 (the "Employment Period"), the Company hereby employs
Executive as President and Chief Operating Officer of the Company with
responsibility for the performance of such executive services and duties as
shall be reasonably assigned to and requested of him by, and subject to the
direction and supervision of, the Chief Executive Officer and the Board of
Directors of the Company; provided, however, that such services and duties also
shall be reasonably consistent with the services and duties performed by
Executive for the Company immediately prior to the Employment Period. Executive
hereby accepts such employment and agrees that he will devote his full time and
undivided efforts to the business and affairs of the Company and serve the
Company in its business and perform his duties to the best of his ability.

        3.    (a)    Salary. As compensation for his services during the
Employment Period, Executive shall receive a 2000 base salary at the rate of Two
Hundred Sixty-Three Thousand Dollars ($263,000) per year (the "Base Salary
Amount"). Executive's salary shall be reviewed on an annual basis by the Board
of Directors of the Company or any duly authorized Committee thereof.
Executive's salary shall be subject to being adjusted based upon such annual
review, although any such adjustment shall be at the sole discretion of the
Board of Directors or any duly authorized Committee thereof. Notwithstanding the
foregoing, in no event shall Executive's salary be adjusted below the Base
Salary Amount. Such salary shall be payable in bi-weekly installments or
otherwise in accordance with the normal policies of the Company for payment of
corporate officers. In the event Executive's employment with the Company is
terminated by the Company with "good cause," by Executive on a voluntary basis,
or by reason of the death or disability of Executive, prior to expiration of the
Employment Period, such salary shall only be payable for the remainder of the
month in which such termination occurs and thereafter such salary shall end and
cease to be payable, subject, however, to the requirement that Executive shall
be entitled to receive any benefits provided for in Section 3(b) hereof which
have accrued up to the date on which such termination occurs.

        (b)    Benefits. During the Employment Period Executive shall be
entitled to participate in any employee benefits plans which are maintained or
established by the Company for its corporate officers, subject, however, to all
of the terms and conditions thereof, including any eligibility requirements
therefor, including but not limited to: (i) the Management Incentive
Compensation Plan or any other successor plan (the "Incentive Plan"); (ii) the
Company's Key Employees Stock Option Plan or any successor plan (the "Option
Plan"); (iii) medical, dental and vision insurance coverage; (iv) life insurance
coverage; (v) 401(k) Retirement Plan (which includes a savings plan component
and a profit-sharing pension component); (vi) four (4) weeks of paid vacation to
be taken at such time or times as are chosen by Executive; and (vii) the use of
a leased automobile during Executive's employment comparable to his
presently-leased automobile. On an annual basis, the Board of Directors of the
Company or any duly authorized Committee thereof shall review Executive's level
of participation in the Company's Option Plan and, based upon such review, may
in its sole discretion grant Executive additional options to purchase Common
Stock of the Company.

        (c)    Severance. In the event that prior to expiration of the
Employment Period (i) Executive is discharged without "good cause,"
(ii) Executive is assigned to perform services and duties inconsistent with the
provisions of Section 2 hereof and Executive terminates employment with the
Company as a result thereof, or (iii) there are "other material changes"
relating to Executive's employment (each of the events set forth in (i), (ii)
and (iii) above referred to as a "Triggering Event") and Executive terminates
employment with the Company as a result thereof, the Company shall pay the
following amounts to the Executive within thirty (30) days after the Triggering
Event, subject to all applicable withholding taxes: (i) an amount equal to one
year's salary (at the rate prevailing immediately prior to the Triggering Event)
(the "Salary Payment") and (ii) an amount equal to the bonus payment Executive
received under the Company's Incentive Plan for the immediately preceding year
(the "Bonus Payment"). Upon payment of the Salary Payment such salary shall end
and cease to be payable. In addition, for a one-year period following the
Triggering Event, Executive shall be eligible to participate in the employee
benefits plans referred to in Subsections 3(b) (iii) and (iv) as if he were
still employed by the Company, to the extent and at the level of Executive's
participation thereunder immediately prior to the Triggering Event. All Company
contributions or payments under any such employee benefits plans shall be
subject to Executive's fulfillment of his contribution requirements thereunder,
and Company provision of the benefits listed in Subsections 3(b) (iii) and (iv)
shall cease if Executive obtains such coverage, if any, from another employer
during such one-year period after termination of Executive's employment with the
Company. If there is a "change in control" of the Company and Executive
terminates employment with the Company as a result thereof, Executive will be
entitled to such payments and benefits as he would have been entitled upon the
occurrence of a Triggering Event; provided, however, that in lieu of the Salary
Payment, Executive shall receive an amount equal to twice the Salary Payment,
and in lieu of the Bonus Payment, Executive shall receive an amount equal to
twice the Bonus Payment.

        (d)    The term "good cause" shall mean a determination by the Board of
Directors (without the participation of the Executive) of the Company pursuant
to the proper exercise of business judgment, that any one of the following
events has occurred:

                   i)     

the Executive has been indicted by a state or federal grand jury of committing a
felony;

      ii)

the Board receives proof satisfactory to it of the commission by Executive of
theft or embezzlement from the Company, or any other crime against the Company;

     iii)

Executive, for himself or any other person, firm, corporation or other entity,
(x) solicits business from customers of the Company, (y) diverts or attempts to
divert any business from the Company, or otherwise interferes with the business
or employment relationship between the Company or any customer, employee or
sales representative thereof, or (z) discloses or furnishes to any competitor or
any person, firm, corporation or other entity, or uses on his own behalf, any
confidential or secret information or data of or relating to the Company; or

     iv) Executive's failure, refusal or inability to perform his services and
duties to the Company as set forth in Section 1 of this Agreement, any act of
gross negligence, corporate

waste, disloyalty, or unfaithfulness to the Company which adversely affects the
business of the Company, any material breach of this Agreement, or any other act
or course of conduct which could reasonably be expected to have an adverse
affect on the business of the Company such as, by way of example only,
intentionally causing the Company to violate federal, state or local
environmental, labor, antitrust, or other similar laws, or sexual or other
illegal harassment of employees.

        (e)    The term "change in control" shall mean the following:

                   i)     

the purchase of at least 50.1% of the Company's common stock (which includes any
securities convertible into such common stock) pursuant to a tender offer or
exchange (other than a tender offer or exchange by the Company);

          ii)   the date of approval by stockholders of the Company of an
agreement providing for any consolidation or merger of the Company in which the
Company will not be the continuing or surviving corporation or pursuant to which
shares of capital stock, of any class or any securities convertible into such
capital stock, of the Company would be converted into cash, securities, or other
property, other than a merger of the Company in which the holders of common
stock of all classes of the Company immediately prior to the merger would have
the same proportion of ownership of common stock of the surviving corporation
immediately after the merger;           iii)   the date of the approval by
stockholders of the Company of any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
the assets of the Company; or           iv)   the adoption of any plan or
proposal for the liquidation (but not a partial liquidation) or dissolution of
the Company.        

        (f)    The term "other material changes" shall mean:

                   i)        with respect to the Incentive Plan for calendar
year 2001 and beyond:                 A)   any change in the manner in which the
annual bonus under such Plan is determined such that (a) the potential aggregate
total bonus payments to all corporate officers participating in the Plan would
be less than 3 percent of Company's net income or (b) a potential bonus payment
to the Executive under the Plan would be less than 100 percent of the
Executive's Base Salary Amount; or

                         B)   in any year, the Executive's payment under such
Plan is less than 50 percent of the total aggregate amount paid to all corporate
officers participating in the Plan, not including the Chief Executive Officer
(ie, any payment to the Chief Executive Officer under the Plan will not be
included in the aggregate total amount paid to corporate officers for purposes
of this provision); or                 ii)    relocation of Executive's
principal executive office beyond 25 miles from Executive's present residence in
Chagrin Falls, Ohio without Executive's consent.

        4.    Expenses.    The Company shall reimburse Executive for reasonable
expenses incurred by him on behalf of the Company in the performance of his
duties during the Employment Period. Executive shall furnish the Company with
such documentation as is requested by the Company in order for it to comply with
the Internal Revenue Code and regulations thereunder in connection with the
proper deduction of such expenses.

        5.    Legal Fees.    In the event Executive is required to enforce any
of his rights under this Agreement after a "change in control" of the Company,
then the Company or any successor thereof shall reimburse Executive for all
reasonable legal fees and expenses incurred by him to enforce such rights.

        6.    Termination.    This Agreement shall terminate and, except for the
obligations of the Company set forth in Sections 3(a) and 3(c) hereof, which
shall survive such termination, all rights and obligations of the Company and
Executive hereunder shall be completely void upon the earliest to occur of the
following:

                   (a)        expiration of the Employment Period; (b) voluntary
termination by Executive of his employment with the Company, a right reserved to
Executive hereunder;

          (c)     discharge of Executive with or without "good cause";          
(d)   the death of Executive; and           (e)   at the election of the
Company, the disability of Executive, which, for purposes hereof, shall mean the
inability of Executive for a continuous period of six (6) months to perform the
essential functions of his position hereunder on an active full time basis, with
or without reasonable accommodations, by reason of disability or impairment of
health. A certificate from a physician acceptable to both the Company and
Executive to the effect that Executive is or has been disabled and incapable of
performing the essential functions of his position with or without reasonable
accommodations for the Company as previously performed shall be conclusive of
the fact that Executive is incapable of performing such reasonable services and
is, or has been disabled for the purposes of this Agreement.        

        7.    Severability. In the event that any provision or term of this
Agreement is found to be void or unenforceable to any extent for any reason, it
is the agreed upon intent of the parties hereto that all remaining provisions or
terms of the Agreement shall remain in full force and effect to the maximum
extent permitted and that the Agreement shall be enforceable as if such void or
unenforceable provision or term has never been a part hereof.

        8.    Assignment. This Agreement shall inure to the benefit of, and
shall be binding upon, the Company, its successors and assigns. Executive shall
not assign this Agreement without the written consent of the Company, but this
Agreement shall be binding upon Executive and his heirs, estate and personal
representatives.

        9.    Notice. Any notice required to be given under the terms of this
Agreement shall be in writing, and mailed to the recipient's last known address
or delivered in person. If sent by registered or certified mail, such notice
shall be effective when mailed; otherwise, it shall be effective upon delivery.



                        (i)          If to the Company, to:              Chart
Industries, Inc.     5885 Landerbrook Drive     Suite 150     Cleveland, Ohio
44124     Attention: Arthur S. Holmes, Chairman               With a copy to:  
          Calfee, Halter & Griswold LLP     1400 McDonald Investment Center    
800 Superior Avenue     Cleveland, Ohio 44114     Attention: Thomas F. McKee    
    (ii) If to Executive, to:           James R. Sadowski     65 Solether Lane  
  Chagrin Falls, Ohio 44022      

        10.    Entire Agreement; Amendments; Waivers. This Agreement contains
the entire agreement between the parties with respect to the subject matter
hereof. If may not be changed orally, but only by an agreement, in writing,
signed by Executive and an officer of the Company specifically designated by the
Board of Directors of the Company to execute such amendment. The terms or
covenants of this Agreement may be waived only by a written instrument
specifically referring to this Agreement, executed by the party waiving
compliance. The failure of the Company at any time or from time to time to
require performance of any of Executive's obligations under this Agreement shall
in no manner affect the Company's right to enforce any provisions of this
Agreement at a subsequent time; and the waiver by the Company of any right
arising out of any breach shall not be construed as a waiver of any right
arising out of any subsequent breach.

        11.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Ohio.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    CHART INDUSTRIES, INC.         /s/ James R. Sadowski   By: /s/ Arthur S.
Holmes James R. Sadowski     Arthur S. Holmes, ("Executive")     Chairman and
Chief Executive Officer

 